DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Amy Bizon-Copp (Reg# 53993) on 7/20/2022.

The application has been amended as follows: 
1. (Currently Amended) A display device, comprising: 
a display panel including a folding area at which the display device is foldable and unfoldable; 
a first casing and a second casing arranged in a first direction along the display panel, the first casing and the second casing spaced apart from each other at the folding area; 
a third casing between the first casing and the second casing along the first direction, the third casing corresponding to the folding area; and 
a cover facing the display panel with the third casing therebetween, the cover connected to each of the first casing and the second casing, at an inside of each of the first casing and the second casing, 
wherein the cover includes: 
a first portion slidably disposed in the first casing, 
a second portion slidably disposed in the second casing, and 
the first portion extending from the first casing to outside the first casing and the second casing, to define a third portion connecting the first portion to the second portion, and 
folding and unfolding of the display device respectively includes extension of the cover from of the first casing and retraction of the cover into the first casing.
20. (Cancelled)

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Reasons for Allowance
Claims 1-19 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device, comprising: 
a display panel including a folding area at which the display device is foldable and unfoldable; 
a first casing and a second casing arranged in a first direction along the display panel, the first casing and the second casing spaced apart from each other at the folding area; 
a third casing between the first casing and the second casing along the first direction, the third casing corresponding to the folding area; and 
a cover facing the display panel with the third casing therebetween, the cover connected to each of the first casing and the second casing, at an inside of each of the first casing and the second casing, 
wherein the cover includes: 
a first portion slidably disposed in the first casing, 
a second portion slidably disposed in the second casing, and 
the first portion extending from the first casing to outside the first casing and the second casing, to define a third portion connecting the first portion to the second portion, and 
folding and unfolding of the display device respectively includes extension of the cover from of the first casing and retraction of the cover into the first casing.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the display device comprising a display panel; a first casing and a second casing spaced apart from each other at the folding area and in a first direction; a third casing between the first casing and the second casing along the first direction and corresponds to the folding area; furthermore the detail of a cover such that the cover facing the display with the third casing therebetween (emphasis added) and the cover slidably connected to each of the first casing and the second casing at an inside of each of the first and second casings; furthermore the details of the cover such that the cover includes: a first portion slidably disposed (emphasis added) in the first casing, a second portion slidably disposed (emphasis added) in the second casing, and the first portion extending from the first casing to outside the first casing and the second casing, to define a third portion connecting the first portion to the second portion, lastly, the operation of the cover with respect to the casings and the display as claimed by the applicant, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior art of record are provided in the previous office action. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841